FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

SOUHAIR KHATIB,                        
                Plaintiff-Appellant,
                                              No. 08-56423
                v.
                                                D.C. No.
COUNTY OF ORANGE, a political               8:07-cv-01012-
subdivision; MICHAEL S. CARONA,                DOC-MLG
an individual; BRIAN COSSAIRT, an
                                                ORDER
individual,
             Defendants-Appellees.
                                       
                  Filed September 13, 2010


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.

  Judge Reinhardt did not participate in the deliberations or
vote in this case.




                             14285